DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
2.	Claims 1-10, 13-17 are currently pending. Claims 13-17 have been withdrawn as being drawn to non elected inventions. Claims 1-10 are currently under examination. This office action is in response to the amendment filed on June 22 2022. 

Claim Interpretation
3.	Concerning claim 1 the term adiabatic is interpreted to mean essentially adiabatic in that the polymerization is not cooled or heated. This corresponds with applicant’s indication of adiabatic in the specification (applicants’ specification pg 13 lines 17-25). 
Also concerning claim 1 the indication of polyacrylamide is interpreted such that the acrylamide monomer need not be present but that the polymer includes a (meth)acrylamide group monomer. 
Also concerning claim 1 the phrase “directly dissolving the aqueous acrylamide gel in aqueous fluids” is given its broadest reasonable interpretation that the aqueous gel formed by the method must be dissolved in the aqueous fluids, and can not be transformed into something that is not an aqueous polymer gel before being dissolved in the aqueous fluids, but this does not prevent other steps being performed to the gel, in the time between formation of the gel and dissolving in aqueous fluids, such as transporting to a location or treating the polymer gel with additives. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
4.	Claim(s) 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Langlotz (WO 2016/131940 A1; listed on IDS filed on 04/24/2020).
Concerning claim 1 Langlotz teaches a method of making an acrylamide polymer comprising a step of providing an aqueous monomer solution comprising 20 to 45% by weight based on the total  amount of all components of the solution of at least one ethylenically unsaturated monomer , at least one monomer being (meth)acrylamide, at least on initiator for free radical polymerization and at least one solvent comprising at least 50% by weight based on the overall solvent of water (pg 3 lines 40-45 and pg 4 lines 1-5), polymerizing the aqueous monomer solution under adiabatic conditions in a gel polymerization to obtain the acrylamide polymer  in the form of a polymer gel (pg 4 lines 5-10). 
The monomer solution is indicate to include from 30 to 100% by weight of (meth)acrylamide (pg 8 lines 40-45) but preferably includes additional monomer including preferably 0.1 to 15% by weight of at least one monethylenically unsaturated hydrophobically associating monomer( pg 9 lines 1-15). This would indicate that the polymer which formed form the monomer solution would when this monomer is present be a hydrophobically associating polymer. 
The hydrophobically associating monomer is indicated to have a structure of (pg 10 lines 40-45)

    PNG
    media_image1.png
    83
    1042
    media_image1.png
    Greyscale

Where R5 is H or methyl, R9 is a single bond  or a divalent group selected form –(CnH2n)- –O-(Cn’H2n’)- or –CO(O)(Cn’’H2n’’)-, where n is from 1 to 6 and n’ and n’’ are each from 2 to 6. R9 is most preferably –O-CH2-CH2-CH2-CH2-(pg 11 lines 5-30). In the –(-CH2-CH(R10-O)x block  the R10 radicals are each independently H, methyl or ethyl, preferably H or methyl, with the proviso that at least 70 mol% of the R10 radicals are H. The number of alkylene oxide units x is a number from 10 to 50, preferably 12 to 40, more preferably 15 to 35, even more preferably 20 to 30 and, for example, about 22 to 25 (pg 11 30-40). In the second block-(-CH2-CH(R11 )-0-)y-, the R11 radicals are each independently hydrocarbyl radicals of at least 2 carbon atoms, for example 2 to 10 carbon atoms, preferably 2 or 3 carbon atoms (pg 12 lines 1-5) The number of alkylene oxide units y is a number from 5 to 30, preferably 8 to 25 (pg 12 lines 10-15). Z is a number from 0 to 5, for example 1 to 4, i.e. the terminal block of ethylene oxide units is thus merely optionally present (pg 11 lines 14-20). Preferably, R12 is H, methyl or ethyl, more preferably H or methyl and most preferably H (pg 11 lines 20-25). This corresponds to the claimed  monomer (B) of formula III. 
The method of polymerizing indicates as is stated above a monomer solution having a  concentration of monomer in the rage of form 20 to 45% by weight based on the overall monomer solution (pg 18 lines 30-35) and includes water ( pg 20 lines 4-10). The monomer solution is indicated to include a initiator for free radical polymerization (pg 19 lines 5-15). 
This monomer solution is polymerized to form a polymer gel ( pg 20 lines 25-30) and is conducted under adiabatic conditions and is preferably an adiabatic gel polymerization (pg 20 lines 39-45). The monomer solution is cooled to -5 to 5 °C preferably about 0 °C and then polymerized (pg 21 lines 8-11).  This gives the claimed temperature T1 which is less than 30 °C. During the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20). 
Langlotz teaches a particular macromonomer which is used in the polymerization examples which has a structure of (pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above which is terminated with a H atom and which includes an R11 group which is a hydrocarbly of 2 carbon atoms.  This macromonomer corresponds to the claimed monomer of formula (III). 
Langlotz particularly teaches an example of a polymerization which is indicated to be an adiabatic gel polymerization (pg 29 lines 35-45 and lines 1-5) which includes providing 146.36 g of a 50% solution of Na-ATBS (the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid), 2.8 of the macromonomer indicated above, 132.47 g of a 50% solution of acrylamide (pg 31 liens 35-45 and pg 32 lines 1-15). This solution was diluted to attain a desired monomer concentration of 37 % by weight and the monomer solution was adjusted to the initiation temperature of 2°C and then the polymerization initiators where added (pg 32 lines 5-15).  The temperature then rose to 80 to 90°C in about 25 minutes and a solid polymer gel was obtained (pg 32 lines 10-15). 
This example does not explicitly state the claimed monomer concentration, that the aqueous polyacrylamide gel is further processed by directly dissolving the aqueous polyacrylamide gel in aqueous fluids thereby obtaining an aqueous polyacrylamide solution and that the polyacrylamide gel is transported to the location of use and dissolved at the location of use. 
However acrylamide has a molecular weight of approximately 71.08 g/mol, and the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid has a molecular weight of approximately 229.24 g/mol.  The macromonomer has a specifically indicated structure which would allow for the estimation of molar mass of the macromonomer using the standard mass of each atom used, where carbon has a molecular weight of 12, oxygen has a molecular weight of 16 and Hydrogen has a molecular weight of 1.  Using these values the macromomer indicated above has an estimated molar mass of approximately 2500 g/mol from 46 oxygen atoms, 126 carbon atoms and 252 hydrogen atoms.  As such the monomer solution indicated above has 73.18 grams of Na-ATBS (50 % of the 146.36 solution), 66.235 g of acrylamide (50 % of the 132.47 g solution) and 2.8 grams of the macromonomer, which would correspond to 0.932837 mol of acrylamide, 0.319229 mol of Na-ATBS and 0.001120 mol of the macromonomer. This in turn corresponds to 74.41 mol% of acrylamide, 25.49 mol % of Na-ATBS and 0.0894 mol % of the macromonomer. These ranges of the monomers are within the claimed ranges of the monomers. Additionally monomers are present in an amount of 142.215 grams and 1.253236 moles.  This indicates that the monomers are present in an amount of 0.880488 mol/ 100 g of monomer.  At the concentration of 37 wt% of monomer in the solution of the example this means that 370 g of monomer are present per 1000 g of the solution.  This in turn with the molar amount of monomer present per mass of monomer would indicate that the monomers would be present in a concentration of 3.257806 mols/ kg.  This is within the claimed range of the concentration of monomers. 
As such the difference between the example of Langlotz and the claimed method of making the acrylamide gel is that the example of Langlotz indicates the temperature of the aqueous polyacrylamide gel T2 is 80 to 90°C (pg 32 lines 10-15) and does not specifically teach that the polymerization is within the claimed range of 45 to 80 °C.  
However the final temperature of the adiabatic polymerization method would be expected to depend on the monomer concentration as the polymerization of the monomer is the source of heat in the reaction and the amount of the components per mol of these reactants would be the amount of material that would absorb the produced heat and so rise to a particular temperature. As such a polymerization having the same monomer concentration would be expected to reach the same temperature after polymerization.  This is particularly the case as the range indicated by Langlotz of 80 to 90 °C includes the value 80°C which is within the claimed range. 
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). See MPEP 2112.I. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See MPEP 2112.01.I.
As such the example of Langlotz would teach the claimed T2 value and teach the claimed method. 
Alternatively in the event that the claimed T2 is not present, Langlotz teaches that during the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20).  This is an overlapping range with the claimed range of T2. Additionally the concentration of monomers in the monomer solution is indicated to be from 20 to 45 wt% (pg 18 lines 30-35). Given the concentration of monomers indicated in the example of Langlotz a monomer concentration of 20 wt% would corresponds to 200 g per kg of solution or a monomer concentration of 1.76245 mol/ kg which is also within the claimed range of the monomer concentration.  A 45 wt% monomer concentration would result in 3.965519 mol /kg.  As such the monomer concentration of Langlotz would provide an overlapping range with the claimed range. This would allow for the temperature T2 of the example of Langlotz to be decreased by decreasing the concentration of the monomers in the monomer solution due to the adiabatic nature of the polymerization. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the temperature of the aqueous polyacrylamide gel T2 after polymerization of the exemplary method of Langlotz to give the claimed range because Langlotz teaches an overlapping range with the claimed range of the temperature T2 and teaches an overlapping range of the monomer concentration with the claimed range which would allow for altering the final temperature of the adiabatic process. 
Langlotz further teaches that the drying of the aqueous polymer gel is an optional step ( pg 4 lines 15-20) and further teaches that the polymer composition is typically used in an aqueous solution by dissolving in water at the site of use (pg 28-lines 1-5). Langlotz indicates that previous methods of stabilizing polyacrylamide pellets included a method where the stabilizer has been applied only superficially and that in the course of transport of the polymer pellets the surface may be abraded resulting in fines having a high stabilizer content which typically collects in the bottom the transport vessel (pg 3 lines 9-15).  This indicates that transport of polyacrylamide to a site of use is well known.  As such if the aqueous polyacrylamide gel is not subjected to the optional drying step then this would result in the claimed method of the aqueous polyacrylamide gel being directly dissolved in an aqueous fluid at the site of use thereby obtaining an aqueous polyacrylamide solution and it would be obvious to transport the polymer gel to the site of use to make the solution as transport of polyacrylamides for polymer flooding is known.  
It would have been obvious to one of ordinary skill in the art at the time of filling to not perform the drying step to allow the aqueous acrylamide gel to be dissolved in an aqueous fluid at the site of use after being transported to the location of use because Langlotz teaches that the drying step is optional and teaches that the gel is most often dissolved in aqueous fluids at the site of use to give an aqueous solution, and teaches that transporting polyacrylamide polymers for polymer flooding is known. 
Concerning claim 2 As is indicated in the discussion of claim 1 Langlotz teaches an example having a concentration of monomers which is 3.230538 mols/ kg which is within the claimed range. 
Alternatively Langlotz the concentration of monomers in the monomer solution is indicated to be from 20 to 45 wt% (pg 18 lines 30-35). Given the concentration of monomers indicated in the example of Langlotz a monomer concentration of 20 wt% would corresponds to 200 g per kg of solution or a monomer concentration of 1.76245 mol/ kg which is also within the claimed range of the monomer concentration.  A 45 wt% monomer concentration would result in 3.965519 mol /kg.  As such the monomer concentration of Langlotz would provide an overlapping range with the claimed range.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
Alternatively it would have been obvious to on alter the concentration of monomers in method of the example of Langlotz because Langtoz teaches an overlapping range with the claimed range of the monomer concentration. 
Concerning claim 3 Langlotz teaches the method of claim 1 as is indicated in the discussion above. 
Langlotz teaches that before polymerization the monomer solution is cooled to -5 to 5 °C preferably about 0 °C and then polymerized (pg 21 lines 8-11).  This gives the claimed temperature T1 within the claimed range. Langlotz further teaches that during the polymerization the temperature generally raises because of the heat of reaction to 60 to 100°C (pg 21 lines 15-20).  This is an overlapping range with the claimed range. Additionally the concentration of monomers in the monomer solution is indicated to be from 20 to 45 wt% (pg 18 lines 30-35). Given the concentration of monomers indicated in the example of Langlotz a monomer concentration of 20 wt% would corresponds to 200 g per kg of solution or a monomer concentration of 1.76245 mol/ kg which is also within the claimed range of the monomer concentration.  A 45 wt% monomer concentration would result in 3.965519 mol /kg.  As such the monomer concentration of Langlotz would provide an overlapping range with the claimed range. This would allow for the temperature T2 of the example of Langlotz to be decreased by decreasing the concentration of the monomers in the monomer solution due to the adiabatic nature of the polymerization. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.I.
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the temperature of the aqueous polyacrylamide gel T2 after polymerization of the exemplary method of Langlotz to give the claimed range because Langlotz teaches an overlapping range with the claimed range of the temperature T2 and teaches an overlapping range of the monomer concentration with the claimed range which would allow for altering the final temperature of the adiabatic process. 
Concerning claim 4 Langlotz as is indicated above teaches that the monomers includes a macromonomer having the structure of 
(pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above in the discussion of claim which is terminated with a H atom and which includes an R11 group which is a hydrocarbyl of 2 carbon atoms which would be an ethyl group.  As such this monomer has the claimed structure of formula (III). 
Concerning claim 5-7 Langlotz does not specifically teach that the there is a mixture of monomers having the indicated structures. 
Langlotz does however teach that there is at least one monethylenically unsaturated hydrophobically associating monomer (pg 9 lines 1-5) which would indicate that mixtures of these monomers can be present. 
The at least one hydrophobically associating monomer is indicated to have a structure of (pg 10 lines 40-45)

    PNG
    media_image1.png
    83
    1042
    media_image1.png
    Greyscale

Where R5 is H or methyl, R9 is a single bond or a divalent group selected form –(CnH2n)- –O-(Cn’H2n’)- or –CO(O)(Cn’’H2n’’)-, where n is from 1 to 6 and n’ and n’’ are each from 2 to 6. R9 is most preferably –O-CH2-CH2-CH2-CH2-(pg 11 lines 5-30). In the –(-CH2-CH(R10-O)x block  the R10 radicals are each independently H, methyl or ethyl, preferably H or methyl, with the proviso that at least 70 mol% of the R10 radicals are H. The number of alkylene oxide units x is a number from 10 to 50, preferably 12 to 40, more preferably 15 to 35, even more preferably 20 to 30 and, for example, about 22 to 25 (pg 11 30-40). In the second block-(-CH2-CH(R11 )-0-)y-, the R11 radicals are each independently hydrocarbyl radicals of at least 2 carbon atoms, for example 2 to 10 carbon atoms, preferably 2 or 3 carbon atoms (pg 12 lines 1-5) The number of alkylene oxide units y is a number from 5 to 30, preferably 8 to 25 (pg 12 lines 10-15). Z is a number from 0 to 5, for example 1 to 4, i.e. the terminal block of ethylene oxide units is thus merely optionally present (pg 11 lines 14-20). 
Langlotz further teaches that in a preferred embodiment a mixture of the at least two monomer of the formula may be used in which chase the R%, R9, R10, R11 R12 radicals and the indices x and y are the same in each case; only in one of the monomers z =0 while Z>0 in the other preferably 1 to 4 (pg 12 liens 10-20).   
Langlotz as is indicated above teaches that the exemplary method includes a monomer includes a macromonomer having the structure of 
(pg 28 lines 15-30)

    PNG
    media_image2.png
    71
    686
    media_image2.png
    Greyscale

Where EO is ethylene oxide and BuO is butylene oxide.  This would correspond to the indicated broad monomer indicated above in the discussion of claim which is terminated with a H atom and which includes an R11 group which is a hydrocarbyl of 2 carbon atoms which would be an ethyl group.  As such this monomer has the claimed structure of formula (IIIb).  Removing the terminal ethylene oxide units of this monomer would result in the claimed structure of formula (IIIa).  Therefore the preferred embodiment of this mixture would teach a mixture of formula IIIa and formula IIIb. 
It should be noticed that altering the structure of the monomer would alter the molar mass and so the mol% and moles present of the composition. Removing the 3.5 ethylene oxide units give a monomer having 42.5 oxygen atoms 119 carbon atoms and 238 hydrogen atoms for a molar mass of about 2346 g/mol. Using the mass amounts from the example of Langlotz this result in 0.931837 mol acrylamide, 0.319228 NaATBS and .001193521 mol of the macromer. This in turn is 74.412 mol% acrylamide, 25.492 mol% NaATBS and 0.0953 mol% macromer which is within the claimed ranges.  This gives 1.25331 mols of monomer per 142.215 g of monomer for 0.881278 mol per 100 g monomer and at a concentration of 3.258 mol/ Kg.  These values are within the claimed range and since both variations of the macromonomer have values within the claimed range the mixture of the variations would also be expected to be within the claimed range. 
It would have been obvious to one of ordinary skill in the art at the time of filling to alter the method of Langlotz to replace some the macromonomer of the example with an additional monomer having the same structure as the macromonomer of the example but not including the terminal Ethylene oxide units because Langlotz teaches that there is a preferable embodiment that where the hydrophobically associating monomer is a mixture of monomers which differ from one another only in that one has the terminal ethyleneoxide groups and one does not. 
Concerning claims 8-10 Langlotz as is indicated in the discussion of claim 1 above, teaches an exemplary method of making a polymer which includes a Na-ATBS (the sodium salt of 2-acrylamido-2-methylpropane sulfonic acid) monomer.  25.47 mol % of Na-ATBS is present in the monomer solution as is indicated in the discussion of claim 1 above. 

Response to Arguments
5.	Applicant's arguments filed 06/22/2022 have been fully considered but they are not persuasive. Applicant argues with regard to the rejection over Langlotz that the applicant believes that the skilled person understands that the drying step is preferred in order to transport the dried polymer to the location of use.
The technical problem, which Langlotz solves, is the application of stabilizers to the polymer pellets and their consequent transportation. Langlotz discloses at page 3, lines 9-13: The preparation can be effected by treating acrylamide polymer pellets with a solution of the stabilizers. This procedure has the drawback that the stabilizer has been applied only superficially. In the course of transport of the polymer pellets, the surface may be abraded. The fines fraction having a high stabilizer content typically collects in the bottom of the transport vessel, while the coarse polymer material above is deficient in stabilizer.”
Langlotz solves the technical problem by treating the polymer gel with a solution comprising at least one stabilizer before the drying step, i.e. step c) (claim 1). 
Claim 1 as currently amended is directed to a process for producing hydrophobically associating polyacrylamides thereby obtaining an aqueous polyacrylamide gel, wherein the aqueous polyacrylamide gel obtained is further processed by directly dissolving the aqueous polyacrylamide gel in aqueous fluids, thereby obtaining an aqueous polyacrylamide solution, and wherein the polyacrylamide gel is transported to the location of use and dissolved at the location of use.
Langlotz does not teach the direct dissolution of the aqueous polyacrylamide gel in aqueous fluids, without carrying out the drying step. Langlotz teaches “the polymer solutions are typically produced on the oilfield by dissolving solid polymer powders in suitable dissolution facilities”. These technical  differences have the advantage that the cost of the total process is reduced because of the cost of drying and re-dissolving the polyacrylamides is saved. Additionally Langlotz does not teach the transport step. The applicant is of the opinion that it is not obvious for the skilled person to dissolve the polyacrylamide gel directly in aqueous fluids from the teaching of Langlotz. And even if the skilled person cam to said step, it would be faced with several possibilities among others, dissolving the polyacrylamide gel directly at the manufacturing site, either directly after production or with a storage time, dissolving the polyacrylamide gel at an intermediate site between the manufacturing site and the use site, dissolving the polyacrylamide gel at the use site. 
Transporting the polyacrylamide gel and then dissolving it at the location of use present advantages over the other possibilities, one of the advantages being that it results in a more economic process and that less transportation means are necessary. In general, the skilled person understands form Langlots that the dried polyacrylamide, i.e. powder or pellets is transported. It is not obvious from Langlotz that the polyacrylamide gel is transported to the use site for further processing and more specifically for direct dissolution in aqueous fluids. 
This argument is not found to be persuasive because Langlotz teaches that the drying step is optional (pg 4 line 15-20 and ) and that the polymer composition which includes the at least one acrylamide is used in the form of an aqueous solution at the site of use and is typically dissolved in water on site (pg 28 lines 1-5), indicating that the polymer is preferably dissolved in aqueous fluids at the use site.  Langlotz indicates that previous methods of stabilizing polyacrylamide pellets included a method where the stabilizer has been applied only superficially and that in the course of transport of the polymer pellets the surface may be abraded resulting in fines having a high stabilizer content which typically collects in the bottom the transport vessel (pg 3 lines 9-15).  This indicates that transport of polyacrylamide pellets to a site of use is well known.  Additionally the polymer gel before drying is indicated to be in the form a polymer gel pellets (pg 26 lines 15-20). 
This in combination with the indication that the drying of the polymer gel is optional would indicate to one of ordinary skill in the art that if the optional drying step is not used then the polymer gel would be transported to the use site before being directly dissolved in aqueous fluids, as Langlotz teaches the dissolving of the polymer is aqueous fluid such as water preferably occurs on site (pg  28 lines 1-5), which would require transport of the polymer composition to the use site, and the polymer composition if it does not undergo the optional  drying step would be the undried polymer gel, thereby providing the claimed limitations.  Langlotz teaching an optional drying step does not teach against not using the optional step. 
"The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain." In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983)
A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See MPEPE 2123.I. 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994) See MPEP 2123.II. 
As such the reference of Langlotz renders the claimed process obvious as is indicated in the rejection provided above. No evidence has been provided to indicate unexpected results of the currently claimed method. 
Conclusion
6.	Claims 1-10 are rejected. No claims are currently allowable. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID L MILLER whose telephone number is (571)270-1297. The examiner can normally be reached M-F 7:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling Siu Choi can be reached on 571-2721098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID L MILLER/Examiner, Art Unit 1763                                                                                                                                                                                                        
/ARRIE L REUTHER/Primary Examiner, Art Unit 1763